Citation Nr: 1048118	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
December 1966 to December 1968, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  The 
Veteran appeared at a Travel Board hearing in August 2010.  The 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, in filing his claim, has alleged that he experiences 
a delayed-onset of PTSD as a result of exposure to stressors in 
Vietnam.  He has conceded that he was not in combat, but he 
described stressors at his hearing that the Board finds credible.  

The Veteran has been treated by VA and private mental health 
providers, and has been described as having "PTSD symptoms" as 
well as depressive disorder.  Of note, is a March 2006 VA 
clinical report which states that the Veteran has some symptoms 
"suggestive of PTSD"; however, this diagnosis would "need 
confirmation over time."  A letter from the Veteran's private 
internist indicates that the Veteran has been under treatment for 
depression since approximately 1996; there was no mention of PTSD 
being entered by that clinician.  Lastly, the Board notes that a 
clinical social worker has diagnosed the Veteran as having PTSD 
due to combat trauma; however, the opinion is not supported by an 
accompanying opinion by a medical or psychological professional.  

It is noted that the Veteran alleges that he has been diagnosed 
as having PTSD (as opposed to symptoms) by VA psychiatric care 
providers; however, there is no diagnosis of this disability 
entered in the VA records currently on file.  Thus, prior to any 
final decision on this claim, all outstanding VA records should 
be obtained.  

When a claim of service connection for PTSD is made, the Board 
must consider any other present psychiatric disorder as part of 
the claim, even if it is not so specified by the Veteran in the 
filing of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this regard, the Board notes that there are hints of 
a potential diagnosis of PTSD, as well as a diagnosis of 
depressive disorder made by a private physician.  Thus, as some 
confusion exists with regard to diagnosis, it is necessary to 
afford the Veteran a medical examination to determine the exact 
nature of his psychiatric condition.  

Regarding a potential link between a psychiatric disorder and 
service, the Board notes that the record contains the Veteran's 
DD Form 214, which documents service as a medical assistant in 
the Republic of Vietnam.  Given the circumstances of this 
service, it is not unreasonable to assume that the Veteran would 
have been exposed to wounded men (including seriously wounded and 
dying men) in the course of his duties.  Additionally, given that 
the Veteran's service as a medic would not be inconsistent with 
being subjected to enemy fire, the Board concedes the stressors 
occurred as described by the Veteran at his hearing.  At issue 
then, is the exact nature of the Veteran's psychiatric disability 
and whether it is related to his in-service experiences.  The 
claim must be remanded for a VA psychiatric examination 
addressing both diagnosis and etiology of the disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, all 
outstanding VA treatment records pertaining 
to mental health/psychiatric care should be 
obtained, and copies of the records should be 
added to the file.  

2.  Schedule the Veteran for a comprehensive 
VA examination for the purpose of determining 
the nature and etiology of his claimed 
acquired psychiatric condition.  The examiner 
is asked to provide an opinion as to whether 
it is at least as likely as not (50 percent 
or greater probability) that any current 
psychiatric disability, to include PTSD and 
depression, had causal origins in active 
service, to include as a result of exposure 
to alleged stressors in Vietnam.  A detailed 
rationale should accompany any conclusions 
reached.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim.  If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


